Title: From George Washington to La Luzerne, 11 August 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						Sir
						Head Qrs Orange Town August 11th 1780
					
					I have the Honor to transmit Your Excellency a Letter from the Chevalier Ternay, which came under cover to me last night, with One addressed to myself. I also enclose an Extract of the Letter from the Admiral to myself and of one of the same date, from the Count de Rochambeau. Your Excellency will perceive by these, tho I presume the Admiral has written to You fully on the subject, the measures they have concerted with respect to the second Division, in case it arrives at the Southward.
					The Letter inclosed from L. Colo. Harrison will inform Your Excellency by what accident the One addressed to You by the Admiral was opened. I have the honor to be with the highest respect & esteem Your Excellency’s Most Obedt & Most Hble servant
					
						Go: Washington
					
				